UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7751



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HOSAM MOHAMMED ZAKARIA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-91-181; CA-02-1651)


Submitted:   January 27, 2005             Decided:   February 7, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Hosam Mohammed Zakaria, Appellant Pro Se.   Steven John Mulroy,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Hosam Mohammed Zakaria, a federal prisoner, seeks to

appeal the district court’s order construing his motion filed

under Fed. R. Civ. P. 60(b), as a second or successive motion under

28   U.S.C.    §   2255      (2000),   and     dismissing      it    for    lack     of

jurisdiction. The order is not appealable unless a circuit justice

or   judge    issues    a    certificate     of   appealability.           28   U.S.C.

§ 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363, 368-69,

374 n.7 (4th Cir. 2004).          A certificate of appealability will not

issue   absent     “a       substantial    showing      of    the    denial     of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).             A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                  We have independently

reviewed the record and conclude that Zakaria has not made the

requisite     showing.         Accordingly,       we   deny   a     certificate      of

appealability and dismiss the appeal.

             Additionally, we construe Zakaria’s notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d

200, 208 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003).                    In order


                                       - 2 -
to obtain authorization to file a successive § 2255 motion, a

prisoner must assert claims based on either:          (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court   to   cases   on   collateral   review;   or   (2)   newly

discovered evidence that would be sufficient to establish by clear

and convincing evidence that no reasonable factfinder would have

found the movant guilty of the offense.           28 U.S.C. §§ 2244(b)

(2000); 28 U.S.C. § 2255 ¶ 8.         Zakaria’s claims do not satisfy

either of these conditions. Therefore, we decline authorization to

Zakaria to file a successive § 2255 motion.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                    - 3 -